ScHUMAN, C. J. Complaint was filed on April 25, 1949, by Logan Marlin for an award nnder the Compensation Act. Leave was asked and granted claimant to amend his complaint to show injury to the middle finger of the left hand instead of index finger of left hand, and the compensation rate as $19.50 per week instead of $15.00 per week. The complaint, answer of Secretary of State and the evidence discloses the following: That claimant and respondent were operating under the provisions of the Workmen’s Compensation Act, that notice and claim for compensation were made within the time provided by the act and that the accident arose out of and in the course of claimant’s employment. That claimant’s earnings during the year preceding the accident were $3,845.75, and that he had one child under 16 years of age dependent upon him for support. The evidence further discloses that on the date of April 26, 1948, at approximately 8:30 A.M., while engaged in putting a framing in and around an exhaust fan in the capitol building basement he caught his left hand in the exhanst fan. That immediately after the accident he was taken to Memorial Hospital in Springfield and was later treated by Dr. James Graham. That the Memorial Hospital rendered a statement in the amount of $5.60 and Dr. James Graham in the amount of $22.00, and that same have not been furnished by the respondent. The evidence further discloses that claimant received an injury to the left index finger of a minor nature and that he received injury of a permanent nature to the middle finger of the left hand. From the examination of the claimant’s hand and finger it was found that the left middle finger was badly lacerated and twisted and that the last joint is badly displaced with almost complete stiffness and total loss of use of the last joint of.said finger. On the basis of this record, we make the following award: For the permanent, partial specific loss of use of the second finger of the left hand, an amount of 50% of loss of use is allowed, making an award of 17% weeks at $19.50 per week for a total of $341.25, all of which is accrued and is payable forthwith. An award is also entered in favor of Memorial Hospital, Springfield, Illinois, in the amount of $5.60 for hospitalization, which is payable forthwith. An award is also entered in favor of Dr. James Graham of Springfield, Illinois, for medical services in the sum of $22.00, which is payable forthwith. An award is also entered in favor of Hugo Antonacci for stenographic services in the amount of $22.00, which is payable forthwith. The Court finds that the amount charged is a fair and reasonable charge and customary, and said claim is allowed. This award is subject to the approval of the Governor, as provided in Section 3 of “An Act concerning the payment of compensation awards to State employees.”